Citation Nr: 1510864	
Decision Date: 03/16/15    Archive Date: 03/27/15

DOCKET NO.  12-35 095	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for chronic fatigue syndrome, to include as due to an undiagnosed illness.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel


INTRODUCTION

The Veteran had active service from August 1985 to October 1998.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which denied, in pertinent part, the Veteran's claims of service connection for bilateral hearing loss, tinnitus, and for chronic fatigue syndrome, to include as due to an undiagnosed illness.  The Veteran disagreed with this decision in August 2010.  He perfected a timely appeal in October 2012.

The only issues before the Board are as stated on the title page.  In VA Form 9 dated in October 2013, the Veteran referenced additional problems associated with "fibromyalgia," "stiff joints," and "muscle aches from the Gulf War."  The Veteran also complained of "cardiovascular disease for varicosities," "joint pain," "sleep disorder," "memory loss," and "sleep disturbance."  The RO already recognized that the Veteran raised additional claims in an August 2010 statement.  See September 2010 VCAA letter.  The Board does not have jurisdiction over these issues and they are referred to the RO for appropriate action.  38 C.F.R. § 19.9(b) (2014).


FINDINGS OF FACT

1.  The record evidence shows that the Veteran's military occupational specialty (MOS) was Patriot missile fire control operator; thus, his in-service exposure to acoustic trauma is conceded.

2.  The record evidence shows that the Veteran served in the southwest Asia theater of operations from July 30, 1993, to December 6, 1993; thus, he is considered a "Persian Gulf Veteran" for VA disability compensation purposes.

3.  The record evidence shows that the Veteran does not experience bilateral hearing loss for VA disability compensation purposes which could be attributed to active service or any incident of service, including his presumed in-service exposure to acoustic trauma.

4.  The probative record evidence shows that the Veteran's current complaint of tinnitus is not related to active service or any incident of service, including his presumed in-service exposure to acoustic trauma.

5.  The probative record evidence shows that the Veteran does not experience any disability due to chronic fatigue syndrome or fatigue which could be attributed to active service or any incident of service, to include as due to an undiagnosed illness.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated by active service nor may sensorineural hearing loss be presumed to have been incurred in service.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2014).

2.  Tinnitus was not incurred in or aggravated by active service nor may it be presumed to have been incurred in service.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2014); Fountain v. McDonald, No. 13-0540 (Vet. App. Feb. 9, 2015).  

3.  Chronic fatigue syndrome was not incurred in or aggravated by active service, to include as due to an undiagnosed illness.  38 U.S.C.A. §§  1110, 1117, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.317 (2014). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, VA's duties under the Veterans Claims Assistance Act (VCAA) must be examined.  The VCAA provides that VA shall apprise a claimant of the evidence necessary to substantiate his claim for benefits and that VA shall make reasonable efforts to assist a claimant in obtaining evidence unless no reasonable possibility exists that such assistance will aid in substantiating the claim.

In a letter issued in August 2008, VA notified the Veteran of the information and evidence needed to substantiate and complete his claims, including what part of that evidence he was to provide and what part VA would attempt to obtain for him.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  This letter informed the Veteran to submit medical evidence relating the claimed disabilities to active service and noted other types of evidence the Veteran could submit in support of his claims.  The Veteran was informed of when and where to send the evidence.  Additionally, the letter advised him of the information and evidence necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman, 19 Vet. App. at 473.  With respect to the timing of the notice, the Board notes that the August 2008 VCAA notice was issued prior to the currently appealed rating decision issued in September 2009.  VA's duty to notify has been met. 

The Board also finds that VA has complied with the VCAA's duty to assist by aiding the Veteran in obtaining evidence and affording him the opportunity to give testimony before the AOJ and the Board, although he declined to do so.  It appears that all known and available records relevant to the issues on appeal have been obtained and associated with the Veteran's claims file; the Veteran has not contended otherwise.  The Veteran's Virtual VA claims file has been reviewed and no relevant evidence was located there.  The Veteran also does not contend, and the evidence does not show, that he is in receipt of Social Security Administration (SSA) disability benefits such that a remand to obtain his SSA records is required.  SSA specifically notified VA in November 2010 that the Veteran was not receiving SSA disability benefits.

The Veteran has been provided with VA examinations which address the contended causal relationship between the claimed disabilities and active service.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Given that the pertinent medical history was noted by the examiners, these examination reports set forth detailed examination findings in a manner which allows for informed appellate review under applicable VA laws and regulations.  Thus, the Board finds the examinations of record are adequate for rating purposes and additional examination is not necessary regarding the claims adjudicated in this decision.  See also 38 C.F.R. §§ 3.326, 3.327, 4.2.  In summary, VA has done everything reasonably possible to notify and to assist the Veteran and no further action is necessary to meet the requirements of the VCAA.

Service Connection Claims

The Veteran contends that he incurred bilateral hearing loss, tinnitus, and chronic fatigue syndrome during active service.  He specifically contends that in-service exposure to acoustic trauma while working as a Patriot missile fire control operator caused or contributed to his current bilateral hearing loss and tinnitus.  He also specifically contends that he incurred chronic fatigue syndrome as a result of an undiagnosed illness experienced while he was on active service in the southwest Asia theater of operations in 1993.

Laws and Regulations

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection also may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Certain chronic diseases, including bilateral hearing loss (as an organic disease of the nervous system), are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).  The Court recently issued a decision adding tinnitus (as an organic disease of the nervous system) to the list of disabilities explicitly recognized as "chronic" in 38 C.F.R. § 3.309(a).  See Fountain v. McDonald, No. 13-0540 (Vet. App. Feb. 9, 2015).

Establishing service connection requires (1) evidence of a presently existing disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the present disability.  Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)); Hickson v. West, 12 Vet. App. 247, 253 (1999).

Service connection may be established for a Persian Gulf Veteran who exhibits objective indications of chronic disability which cannot be attributed to any known clinical diagnosis, but which instead results from an undiagnosed illness that became manifest either during active service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 31, 2016.  38 C.F.R. § 3.317(a)(1)(i).  See also 76 Fed. Reg. 81834 (Dec. 29, 2011).  A "Persian Gulf Veteran" is one who served in the Southwest Asia theater of operations during the Persian Gulf War.  Id.  

Objective indications of a chronic disability include both "signs," in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  Disabilities that have existed for six months or more and disabilities that exhibit intermittent episodes of improvement and worsening over a 6-month period will be considered chronic.  The 6-month period of chronicity will be measured from the earliest date on which the pertinent evidence establishes that the signs or symptoms of the disability first became manifest.  A disability referred to in this section shall be considered service-connected for the purposes of all laws in the United States.  38 C.F.R. §§ 3.317(a)(2)-(5).

Effective March 1, 2002, the law affecting compensation for disabilities occurring in Persian Gulf War Veterans was amended.  38 U.S.C.A. §§ 1117, 1118.  Essentially, these changes revised the term "chronic disability" to "qualifying chronic disability," and involved an expanded definition of "qualifying chronic disability" to include: (a) an undiagnosed illness, (b) a medically unexplained chronic multi-symptom illness (such as chronic fatigue syndrome, fibromyalgia, and irritable bowel syndrome) that is defined by a cluster of signs or symptoms, or (c) any diagnosed illness that the Secretary determines, in regulations, warrants a presumption of service connection.  38 U.S.C.A. § 1117(a)(2)(B); 38 C.F.R. § 3.317.  The term "medically unexplained chronic multisymptom illness" means a diagnosed illness without conclusive pathophysiology or etiology, that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities.  Chronic multisymptom illnesses of partially understood etiology and pathophysiology will not be considered medically unexplained.  38 C.F.R. § 3.317(a)(2)(ii).  

With claims based on undiagnosed illness, the Veteran is not required to provide competent evidence linking a current disability to an event during service.  Gutierrez v. Principi, 19 Vet. App. 1 (2004).  Signs or symptoms that may be a manifestation of an undiagnosed illness or a chronic multi-symptom illness include: fatigue, unexplained rashes or other dermatological signs or symptoms, headache, muscle pain, joint pain, neurological signs and symptoms, neuropsychological signs or symptoms, signs or symptoms involving the upper or lower respiratory system, sleep disturbances, gastrointestinal signs or symptoms, cardiovascular signs or symptoms, abnormal weight loss, and menstrual disorders.  38 U.S.C.A. § 1117(g); 38 C.F.R. § 3.317(b).

Section 1117(a) of Title 38 of the United States Code authorizes service connection on a presumptive basis only for disability arising in Persian Gulf Veterans due to "undiagnosed illness" and may not be construed to authorize presumptive service connection for any diagnosed illness, regardless of whether the diagnosis may be characterized as poorly defined.  VAOPGCPREC 8-98 (Aug. 3, 1998).  Compensation may be paid under 38 C.F.R. § 3.317 for disability which cannot, based on the facts of the particular Veteran's case, be attributed to any known clinical diagnosis.  The fact that the signs or symptoms exhibited by the Veteran could conceivably be attributed to a known clinical diagnosis under other circumstances not presented in the particular Veteran's case does not preclude compensation under § 3.317.  Id.

Clinically, the threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  See Hensley v. Brown, 5 Vet. App. 155, 157 (1993).   For compensation purposes, however, impaired hearing is considered a disability for VA purposes when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz (Hz) is 40 decibels (dB) or greater or where the auditory thresholds for at least three of these frequencies are 26 dB or greater or when speech recognition scores are less than 94 percent.  38 C.F.R. § 3.385.

If there is no evidence of a chronic condition during service or an applicable presumptive period, then a showing of continuity of symptomatology after service may serve as an alternative method of establishing the second and/or third element of a service connection claim.  See 38 C.F.R. § 3.303(b).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Evidence of a chronic condition must be medical, unless it relates to a condition to which lay observation is competent.  If service connection is established by continuity of symptomatology, there must be medical evidence that relates a current condition to that symptomatology unless it relates to a condition to which lay observation is competent.  

In Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013), the Federal Circuit overruled Savage v. Gober, 10 Vet. App. 488 (1997) and limited the applicability of the theory of continuity of symptomatology in service connection claims to those disabilities explicitly recognized as "chronic" in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013); see also Fountain v. McDonald, No. 13-0540 (Vet. App. Feb. 9, 2015) (adding tinnitus as an "organic disease of the nervous system" to the list of disabilities explicitly recognized as "chronic" in 38 C.F.R. § 3.309(a)).  Because chronic fatigue syndrome is not explicitly recognized as "chronic" in 38 C.F.R. § 3.309(a), the Board finds that the theory of continuity of symptomatology in service connection claims is inapplicable to this claim. By contrast, because bilateral hearing loss and tinnitus (as organic diseases of the nervous system) are considered "chronic" disabilities under 38 C.F.R. § 3.309(a), the theory of continuity of symptomatology remains valid in adjudicating these claims.

It is the defined and consistently applied policy of VA to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  Reasonable doubt is one which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  It is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 C.F.R. § 3.102.

Factual Background

The Veteran's DD Form 214 shows that he served in southwest Asia from July 30, 1993, until December 6, 1993, and was awarded the Kuwait Liberation Medal and Southwest Asia Service Medal with 1 Bronze Service Star.  His military occupational specialty (MOS) was Patriot missile fire control operator.

The Veteran's service treatment records show that, at his enlistment physical examination in April 1985, prior to his entry on to active service in August 1985, clinical evaluation of the Veteran's ears was normal.  His pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
0
0
0
5
LEFT
10
5
0
5
15

The Veteran denied all relevant pre-service medical history.

On periodic physical examination in May 1992, clinical evaluation of the Veteran's ears was normal.  His pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
0
0
0
0
LEFT
10
0
0
0
10

On the authorized audiological evaluation in June 1997, the Veteran's pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
5
0
LEFT
5
5
0
10
5

On the authorized audiological evaluation in March 1998, the Veteran's pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
0
0
5
LEFT
15
0
5
0
10

At his separation physical examination in June 1998, prior to his separation from service in October 1998, clinical evaluation of the Veteran's ears showed a cloudy left tympanic membrane with an anterior scar.  The Veteran's pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
0
0
0
5
LEFT
10
0
0
5
0

The Veteran denied all relevant in-service medical history.

The post-service evidence shows that, in a September 2008 statement, the Veteran stated that he had served "in the Gulf War in Saudi Arabia" from July to December 1993.  He also stated that he experienced ringing in his ears "3-5 times daily for up to" 7 minutes.  

On VA audiology examination in September 2009, the Veteran's complaints included bilateral tinnitus since "shortly after leaving service, around 1999."  The VA examiner stated, "The Veteran denied having any hearing problems."  The VA examiner reviewed the Veteran's claims file, including his service treatment records and post-service VA treatment records.  The Veteran reported in-service "noise exposure to large generators and mechanical noise working on the [missile] systems during service.  Hearing protection was used most of the time.  He also reported some noise exposure in his civilian employment as an electrician for 2 years and to heavy equipment noise for 1 year."  He denied any recreational noise exposure.  The Veteran stated that his tinnitus "varies in occurrence, from 1-2 times a day to 6-8 times a day."  His pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
10
20
20
LEFT
15
10
10
15
15

Speech audiometry revealed speech recognition ability of 100 percent in each ear.  The VA examiner stated that the Veteran's bilateral hearing thresholds did not meet the criteria for hearing loss disability under VA regulations.  He opined that changes in the Veteran's bilateral hearing since his service separation occurred after service and were not related to any in-service noise exposure.  The rationale for this opinion was that the Veteran had normal hearing at his separation from service and normal hearing on the current examination with the exception of mild clinical hearing loss above 4000 Hz.  The VA examiner also opined that it was less likely than not that the Veteran's tinnitus was related to active service and "more likely due to presbycusis and/or some other etiology."  The rationale for this opinion was, "Individuals that are exposed to high levels of noise will typically report tinnitus.  The Veteran could not recall an exact date of onset and has a significant history of noise exposure with civilian employment over a period of years."  The diagnoses were normal hearing in the right ear through 4000 Hz with a mild loss at 6000 Hz and above and normal hearing in the left ear from 250-8000 Hz except for a moderate loss at 6000 Hz.

On VA chronic fatigue syndrome Disability Benefits Questionnaire (DBQ) in July 2012, the Veteran's complaints included "he always feels tired, takes frequent naps, [and] has recurrent muscle soreness especially upon awakening."  The VA examiner reviewed the Veteran's claims file, including his service treatment records and post-service VA treatment records.  The Veteran reported that he first began experiencing recurrent or chronic fatigue symptoms shortly after he returned from a deployment to Saudi Arabia in the Persian Gulf War.  The Veteran did not require continuous medication for control of his chronic fatigue syndrome and had no findings, signs, or symptoms attributable to chronic fatigue syndrome.  The VA examiner stated, "[The] Veteran does not meet established VA criteria for [a] diagnosis of chronic fatigue syndrome.  [The] Veteran has normal physiologic fatigue."  This examiner also stated that the Veteran's examination "has findings consistent with normal physiologic fatigue."  He opined that the Veteran's diagnosed normal physiologic fatigue was not caused by or related to active service, to include "a specific exposure event experienced by the Veteran during service in southwest Asia."  The rationale for this opinion was that a review of the Veteran's service treatment records and post-service VA records did not support VA criteria for a diagnosis of chronic fatigue syndrome and the examination showed only normal physiologic fatigue.

Analysis

The Board finds that the preponderance of the evidence is against the Veteran's claims of service connection for bilateral hearing loss, tinnitus, and chronic fatigue syndrome, to include as due to an undiagnosed illness.  With respect to the Veteran's assertions of service in the Southwest Asia theater of operations during the Persian Gulf War, the Board notes initially that the record evidence supports a finding that the Veteran is a "Persian Gulf Veteran" for VA disability compensation purposes.  See 38 U.S.C.A. § 1117 (West 2014) (defining the term "Persian Gulf veteran" as a veteran who served on active duty in the Armed Forces in the Southwest Asia theater of operations during the Persian Gulf War); 38 C.F.R. § 3.2(i) (2014) (defining the period of the "Persian Gulf War" as "August 2, 1990, through date to be prescribed by Presidential proclamation or law."); 38 C.F.R. § 3.317(e)(2) (2014) ("The Southwest Asia theater of operations refers to Iraq, Kuwait, Saudi Arabia, the neutral zone between Iraq and Saudi Arabia, Bahrain, Qatar, the United Arab Emirates, Oman, the Gulf of Aden, the Gulf of Oman, the Persian Gulf, the Arabian Sea, the Red Sea, and the airspace above these locations.").  

The VA examiner, however, found that the Veteran does not suffer from chronic fatigue syndrome.  In regard to the Veteran's complaints of fatigue, the VA examiner found that the Veteran's symptoms were normal.  Thus, the medical opinion evidence of record shows that the Veteran does not have chronic fatigue syndrome and that the complained of episodes of fatigue are episodes that individuals normally experience rather than signs or symptoms of an undiagnosed illness attributable to Gulf War service.  While the Board has considered the Veteran's lay statements, as to the specific issue in this case, the etiology of his fatigue, falls outside the realm of common knowledge of a lay person as it involves a complex medical question.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  That is, although the Board readily acknowledges that the Veteran is competent to report symptoms of feeling tired with low energy, (see Gutierrez v. Principi, 19 Vet. App. 1, 9-10 (2004) (noting that lay persons are competent to report objective signs of illness such as joint pain or fatigue)), there is no indication that the Veteran is competent to diagnose chronic fatigue syndrome or to etiologically link the Veteran's reported fatigue to his active service.  He has not been shown to possess the requisite medical training, expertise, or credentials needed to render a competent opinion as to medical causation in this medically complicated case.  Nothing in the record demonstrates that the Veteran received any special training or acquired any medical expertise. See King v. Shinseki, 700 F.3d 1339, 1345 (Fed.Cir.2012).  Indeed, the creation of the presumption and the provision that the Veteran is not required to provide competent evidence linking the current disability to Gulf War service is recognition of the medical complexities in establishing such a link.  Here, the probative medical opinion evidence indicates that there is no "disability" and no link to service.   

The Veteran also is not entitled to service connection for his claimed bilateral hearing loss, tinnitus, or chronic fatigue syndrome on a direct service connection basis.  See 38 C.F.R. §§ 3.303, 3.304.  The Veteran has asserted that he experiences current disability due to his claimed bilateral hearing loss, tinnitus, and chronic fatigue syndrome which is attributable to active service.  The record evidence does not support his assertions regarding in-service incurrence of any of these claimed disabilities or the existence of any current disability which could be attributed to active service or any incident of service.  It shows instead that the Veteran does not experience any current disability due to his claimed bilateral hearing loss or chronic fatigue syndrome which could be attributed to active service.  It also shows that, although the Veteran complains of current subjective bilateral tinnitus, this complaint is not related to active service.  The Board notes in this regard that the Veteran's MOS was Patriot missile fire control operator and, as such, his exposure to in-service acoustic trauma is presumed.  The Board notes similarly that the Veteran's lay statements on VA audiology examination in September 2009 (and elsewhere in the record) regarding in-service exposure to acoustic trauma from "large generators and mechanical noise working on" the Patriot missile systems during service are considered credible because they are consistent with the facts and circumstances of his service as a Patriot missile fire control officer.  The September 2009 VA examiner acknowledged this in-service history of noise exposure, conducted a thorough audiological examination, and found that, although mild clinical hearing loss was present above 4000 Hz, the Veteran did not experience bilateral hearing loss for VA disability compensation purposes.  See 38 C.F.R. § 3.385 (2014).  This examiner also found that the Veteran's complaint of subjective bilateral tinnitus was not related to active service.  The July 2012 VA chronic fatigue syndrome DBQ examiner further found that the Veteran did not have chronic fatigue syndrome and his normal physiologic fatigue was not related to active service, to include as due to an undiagnosed illness.  All of these opinions were fully supported.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (finding that a medical opinion "must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").

A service connection claim must be accompanied by evidence which establishes that the claimant currently has a disability.  Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Service connection is not warranted in the absence of proof of current disability.  The Board has considered whether the Veteran experienced bilateral hearing loss, tinnitus, or chronic fatigue syndrome at any time during the pendency of this appeal.  Service connection may be granted if there is a disability at some point during the claim even if it later resolves or becomes asymptomatic.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  In this case, there is no evidence of either bilateral hearing loss or chronic fatigue syndrome at any time during the pendency of this appeal.  And the Veteran's subjective complaint of bilateral tinnitus has not been related to service.  In summary, the Board finds that service connection for bilateral hearing loss, tinnitus, and chronic fatigue syndrome is not warranted.

The Board also finds that service connection for bilateral hearing loss and tinnitus is not warranted on a presumptive basis as a chronic disease.  See 38 C.F.R. §§ 3.307, 3.309; see also Walker, 708 F.3d at 1331, and Fountain, No. 13-0540 (Vet. App. Feb. 9, 2015).  The record evidence does not credibly suggest that the Veteran experienced bilateral hearing loss or tinnitus during active service or within the first post-service year (i.e., by October 1999) such that service connection for either bilateral hearing loss or tinnitus is warranted on a presumptive basis as a chronic disease.  The September 2009 VA examiner specifically found that the Veteran's hearing was normal clinically at his separation physical examination in June 1998, and the Veteran's hearing continues to be normal for VA purposes.  In regard to the Veteran's tinnitus, he did not complain of ringing in his ears on his separation June 1998 Report of Medical History which was prepared and signed by him.  Prior to filing a claim for compensation benefits in June 2008, VA treatment records dated beginning in July 2004 show complaints of headaches, TMJ syndrome, hyperlipidemia, aneurysm, etc., but on a review of systems, including his ears, there were no complaints referable to ringing in the ears or tinnitus.  The Board finds this history documented in the treatment records to be highly credible and probative given that he provided this information during the course of treatment.  See Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care).   Thus, there is no credible evidence that the Veteran has had recurrent symptoms of tinnitus ever since service to include the one-year period following his discharge from service.  Thus, service connection for bilateral hearing loss and tinnitus on a presumptive basis as a chronic disease is not warranted.

In this decision, the Board has considered all lay and medical evidence as it pertains to the issue.  38 U.S.C.A. § 7104(a) ("decisions of the Board shall be based on the entire record in the proceeding and upon consideration of all evidence and material of record"); 38 U.S.C.A. § 5107(b) (VA "shall consider all information and lay and medical evidence of record in a case"); 38 C.F.R. § 3.303(a) (service connection claims "must be considered on the basis of the places, types and circumstances of his service as shown by service records, the official history of each organization in which he served, his medical records and all pertinent medical and lay evidence").  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant. See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown,6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  A Veteran is competent to report symptoms that he experiences at any time because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470; Barr v. Nicholson, 21 Vet. App. 303, 309 (2007) (holding that, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation). 

The absence of contemporaneous medical evidence is a factor in determining credibility of lay evidence, but lay evidence does not lack credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (finding lack of contemporaneous medical records does not serve as an "absolute bar" to the service connection claim); Barr, 21 Vet. App. at 303 ("Board may not reject as not credible any uncorroborated statements merely because the contemporaneous medical evidence is silent as to complaints or treatment for the relevant condition or symptoms").  In determining whether statements submitted by a Veteran are credible, the Board may consider internal consistency, facial plausibility, consistency with other evidence, and statements made during treatment.  Caluza v. Brown, 7 Vet. App. 498 (1995).  

As part of the current VA disability compensation claims, in recent statements, the Veteran has asserted that his symptoms of bilateral hearing loss, tinnitus, and chronic fatigue syndrome have been continuous since service.  He asserts that he continued to experience symptoms relating to bilateral hearing loss (impaired hearing), tinnitus (ringing in the ears), and chronic fatigue syndrome (constant tiredness) after he was discharged from service.  In this case, after a review of all the lay and medical evidence, the Board finds that the weight of the evidence demonstrates that the Veteran did not experience continuous symptoms of any of these claimed disabilities after service separation.  Further, the Board concludes that his assertion of continued symptomatology since active service, while competent, is not credible.  

The Board finds that the Veteran's more recently-reported history of continued symptoms of bilateral hearing loss, tinnitus, and chronic fatigue syndrome since active service is inconsistent with the other lay and medical evidence of record.  Indeed, in the more contemporaneous medical history he gave at the service separation examination, he denied any relevant history or complaints of symptoms.  Specifically, the service separation examination report reflects that the Veteran was examined and his bilateral hearing was found to be normal clinically.  The June 1998 Report of Medical History shows that the Veteran denied any ear and fatigue complaints.  His in-service history of symptoms at the time of service separation is more contemporaneous to service so it is of more probative value than the more recent assertions made many years after service separation.  See Harvey v. Brown, 6 Vet. App. 390, 394 (1994) (upholding Board decision assigning more probative value to a contemporaneous medical record report of cause of a fall than subsequent lay statements asserting different etiology); Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (upholding Board decision giving higher probative value to a contemporaneous letter the Veteran wrote during treatment than to his subsequent assertion years later).  

As discussed above, the post-service medical evidence does not reflect complaints or treatment related to bilateral hearing loss, tinnitus, or for chronic fatigue syndrome at any time following active service except when he was examined for VA disability compensation purposes in September 2009 and in July 2012.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (finding lengthy period of absence of medical complaints for condition can be considered as a factor in resolving claim); see also Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board's denial of service connection where Veteran failed to account for lengthy time period between service and initial symptoms of disability).  The Veteran did not claim that symptoms of his disorder began in (or soon after) service until he filed his current VA disability compensation claims.  Such statements made for VA disability compensation purposes are of lesser probative value than his previous more contemporaneous in-service histories.  See Pond v. West, 12 Vet. App. 341 (1999) (finding that, although Board must take into consideration the Veteran's statements, it may consider whether self-interest may be a factor in making such statements). 

These inconsistencies in the record weigh against the Veteran's credibility as to the assertion of continuity of symptomatology since service.  See Madden, 125 F.3d at 1481 (finding Board entitled to discount the credibility of evidence in light of its own inherent characteristics and its relationship to other items of evidence); Caluza v. Brown, 7 Vet. App. 498, 512 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (upholding Board's finding that a Veteran was not credible because lay evidence about a wound in service was internally inconsistent with other lay statements that he had not received any wounds in service).  

The Board has weighed the Veteran's statements as to continuity of symptomatology and finds his current recollections and statements made in connection with a claim for VA compensation benefits to be of lesser probative value than his previous more contemporaneous in-service history and findings at service separation, the absence of complaints or treatment after service, and the record evidence showing no current disability due to bilateral hearing loss, tinnitus, or chronic fatigue syndrome which could be attributed to active service.  For these reasons, the Board finds that the weight of the lay and medical evidence is against a finding of continuity of symptoms since service separation.  The Board has considered the applicability of the benefit-of-the doubt doctrine; however, as the preponderance of the evidence is against the claims, that doctrine is not applicable and service connection is not warranted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Entitlement to service connection for bilateral hearing loss is denied.

Entitlement to service connection for tinnitus is denied.

Entitlement to service connection for chronic fatigue syndrome, to include as due to an undiagnosed illness, is denied.



____________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


